BERDON, J.,
dissenting. In this very unusual case,1 we are asked by the United States Court of Appeals for the Second Circuit to determine whether, under Connecticut law, there is a “general duty on the part of a psychotherapist to control a patient being treated *638on an outpatient basis in order to prevent harm to third persons?”
In its initial order (order) requesting that we accept the certified issues,2 the Court of Appeals explained that the rendering of a summary judgment by the United States District Court for the District of Connecticut raised two issues under Connecticut law: (1) whether a psychotherapist has a duty to warn; and (2) whether a psychotherapist has a duty to control. With respect to the duty to warn, the Court of Appeals wrote in its order: “The plaintiff asserts that her claim premised on the duty to warn should reach the jury because she presented expert opinion testimony to the effect that the psychiatric staff at [the West Haven Veterans Administration Medical Center (medical center)] would have discovered a threat of harm to [the victim, Hector Fraser,] if the staff had asked [the patient, John Doe,] the right questions. However, in the absence of any objective indicia of a patient’s propensity to cause harm, we are unwilling to conclude that, under Connecticut tort law, a claim alleging a breach of a duty to warn should reach a jury solely on the basis of expert opinion testimony suggesting that more searching questioning by the . . . psychotherapist would have revealed the patient’s otherwise unforeseeable potential for harm.” Upon receiving the order, we requested that the Court of Appeals furnish us with a factual predicate upon which the certified issue may be decided. In response, *639and because this case comes to the appellate courts by way of summary judgment, the parties entered into a “joint statement of relevant factual circumstances” (stipulation). Because the stipulation was furnished in response to our request, and was specifically approved by the Court of Appeals, that court clearly indicated that we were to decide this case on the facts as set forth in the stipulation.
What is troubling, however, is that the approved stipulation entered into by both parties does not support the factual conclusion on which the Court of Appeals rejected the plaintiffs duty to warn cause of action — that is, the claim was rejected because of the court’s conclusion that there was no objective indicia of Doe’s propensity to cause harm. The majority of this court, in its curious rush to embrace this conclusion, looks solely to the order of the Court of Appeals, and ignores the facts set forth in the stipulation. In doing so, this court frames the issue as a rhetorical question: “[WJhether a psychotherapist has a duty to exercise control to prevent an outpatient, who was not known to have been dangerous, from inflicting bodily harm on a victim who was neither readily identifiable nor within a foreseeable class of victims?” The approved stipulation of the parties, however, contradicts the factual premises that the majority relies upon in reaching its conclusion. The questions of whether Doe had apropensity for violence and whether Fraser was a foreseeable victim are genuine issues of fact to be resolved by the trier. “ ‘Summary judgment procedure is designed to dispose of actions in which there is no genuine issue as to any material fact.’ ” Dougherty v. Graham, 161 Conn. 248, 250, 287 A.2d 382 (1971); see also Fed. R. Civ. P. 12 (c) and 56. Consequently, the granting of the defendant’s motion for summary judgment was improper in this instance.
*640From 1974 to the time he fatally stabbed Fraser, Doe was continuously treated by the medical center on both an inpatient and an outpatient basis. The objective indicia of Doe’s propensity to cause harm prior to his fatal stabbing of Fraser on June 17, 1985, which the Court of Appeals and this court find missing, is clearly set forth in the stipulation. The stipulation provides: “Doe’s psychiatric illness was first diagnosed in May, 1974, while he was in the Marines, as ‘schizo-affective schizophrenia’ by the Evans Mental Hygiene Clinic in Okinawa. ... A portion of Doe’s medical records for [the period from May, 1974, through September, 1979,] describe[s] him to be suffering ‘from a mental illness of psychotic proportions’ . . . and having ‘a very complex system of delusions involving his role as a special agent and a spy.’ . . . Doe’s diagnoses included, inter alia, schizophrenia, paranoid schizophrenia, and chronic paranoid schizophrenia. . . . Doe’s medical records since May, 1974, detail many incidents where Doe describes himself as being involved in ‘secret missions . . . for the [Central Intelligence Agency] and [the Federal Bureau of Investigation] involving secret rendezvous, stakeouts and top secret investigations’ . . . and in violent confrontations, fights and killings involving knives and guns. Doe believed himself to be involved with the Mafia or to be [Frank] Serpico. . . . Doe’s therapists believed that these events were part of Doe’s delusional thinking. . . . [0]ne of Doe’s medical records from [the medical center] in September, 1974, states: ‘So far as is known, no behavioral acts of violence have occurred, however, the patient was noted in the service to go to the backs of theaters or other places and when inquiring about what he was doing at these places he reported that he was waiting for contacts so that at least to some extent this delusional system at times spilled over into behavior.’ . . . Doe is described as dressing in unusual manners (i.e., ‘superfly *641clothes,’ army fatigues, long coats). . . . Doe’s sister . . . reported incidents where she found Doe laughing out loud for no apparent reason while eating raw meat and holding a gun. ... In September, 1976, Doe was arrested for carrying two loaded guns and a knife. . . .A hospital summary dated September 9,1979, states that Doe had begun keeping loaded guns close to his bed and had carried them in public places since the early 1970s.” (Emphasis added.) These stipulated facts clearly reflect objective indicia of Doe’s propensity to act on his delusions of violence and to harm others.
Furthermore, evidence that Doe’s victim should have been foreseeable to the psychotherapists at the medical center was also clearly articulated in the stipulation. “The [medical center’s] doctors knew that Doe possessed weapons and carried a knife and loaded guns because Doe’s medical records make reference to such conduct. Doe’s doctors cautioned him about the dangers associated with guns and/or advised him to get rid of them. . . . Doctors [James] Alexander and [Robert] Granacher [psychiatric experts retained by the plaintiff] have opined that in the months (April and May) and the weeks preceding the homicide, Doe’s psychiatric condition was in a state of decompensation (Granacher testified ‘massive decompensation’), he was psychotic, and, had the [medical center’s psychiatric staff] asked the necessary questions as to how Doe was feeling — if he was psychotic or having delusions and what he was thinking — they would have discovered his state of decompensation. Doctor [Francis] Hamilton [a third psychiatrist who observed Doe, though not retained by the plaintiff as an expert] testified that on June 17, 1985, Doe was clearly psychotic. . . . Doctor Hamilton identified certain changes in Doe’s life and emotional state in the weeks preceding the homicide, (Doe’s medication was changed to Trilafon after he reported he had stopped taking Haldol, he had trouble sleeping, he *642became more convinced that Hector Fraser was part of a British plot). . . . Doctors Granacher and Alexander identified these factors as signs of decompensation. . . . Doctors Alexander and Granacher were of the opinion that Doe was potentially violent, a danger to others around him and that the [medical center] should have known of the dangers he posed. . . . Doctor Alexander opined that Hector Fraser, a Scottish immigrant, was an identifiable victim of what he opined was Doe’s violent propensity. . . . Doctor Granacher opined that it was predictable that Doe would become violent [on or] about June 17, 1985, because of the amount of time it takes for the medication Doe had stopped taking approximately two and one-half weeks before the homicide to leave his body.” (Emphasis added.)
I find it difficult to understand the analysis of the Court of Appeals, and even more so, I find it difficult to understand this court’s conclusion. Certainly, neither this court nor the Court of Appeals wants to imply that before a patient is deemed to have a propensity for violence, he or she must have actually caused harm to another. Objective indicia of an individual’s propensity to do violence to another may be revealed in forms other than specific acts or threats of violence. In this case, the medical center’s well documented record indicates that Doe’s habit of carrying a hunting knife (the weapon that was used by Doe to stab Fraser forty times) and loaded guns was known. Also known was the fact that Doe suffered from and acted on his delusions of being engaged in secret spy missions and in violent confrontations involving fights and killings. Surely, a reasonable psychotherapist should have recognized Doe as an individual with a propensity for violence. Additionally, Doe’s belief that Fraser was involved in a British espionage plot, under the circumstances of this case, identified Fraser as a foreseeable victim. This court should not compound the mistake of the Court *643of Appeals by blindly accepting that court’s conclusion with respect to Doe’s propensity to cause harm when such a conclusion is at odds with the stipulation of facts upon which we were specifically requested to decide the certified issue. Accordingly, there is sufficient evidence for a jury to conclude that Doe had a propensity for violence and that Fraser was a foreseeable victim.
In light of the facts of this case, I would reframe the issue as follows: Whether a psychotherapist has a duty to exercise control to prevent an outpatient, who has a propensity to cause harm, from inflicting bodily harm on a victim who was identifiable or was within a class of foreseeable victims? Although the majority does not definitively answer this question, I would assume that, as framed above, their answer would be yes. In other words, a psychotherapist has a duty to third persons to control the conduct of his or her patient when the psychotherapist knows or should know that the patient’s dangerous propensities present a foreseeable risk of harm to others.3 As set forth in § 315 of the *644Restatement (Second) of Torts, an individual has this duty if “a special relation exists between the actor and the third person which imposes a duty upon the actor to control the third person’s conduct, or a special relation exists between the actor and the other which gives to the other a right to protection.” Unlike the situation in Kaminski v. Fairfield, 216 Conn. 29, 36, 578 A.2d 1048 (1990), where the court held that under § 319 of the Restatement (Second), supra, a relationship between a parent and an adult child did not constitute a special relationship as contemplated in § 315, the relationship in this case between the medical center’s treating psychotherapists and Doe does constitute such a relationship.4 Consequently, this case presents an occasion for this court to adopt the principle embodied in § 315.
Many jurisdictions have recognized a duty on the part of psychotherapists to control the potentially dangerous conduct of their patients. In a case in which the fact pattern is similar to the one presently before this court, a patient had been treated as an outpatient for eighteen months. Lundgren v. Fultz, 354 N.W.2d 25, 27 (Minn. *6451984). After missing a number of scheduled appointments and refusing to take his prescribed medication, the patient entered a restaurant and shot and killed the victim in “an unprovoked and random attack.” Id. The Lundgren court held that “[c]lose questions on foreseeability should be given to the jury. ... A jury could also conclude that [the patient] presented a danger to the public when armed with the handguns that figured so largely in his psychosis and that someone in [the treating physician’s] position should have foreseen that harm to a member of the public might result.” Id., 28-29. Several other jurisdictions have imposed a duty upon psychotherapists treating patients on an outpatient basis. See, e.g., Lipari v. Sears, Roebuck & Co., 497 F. Sup. 185, 193 (D. Neb. 1980) (“the relationship between a psychotherapist and his patient gives rise to an affirmative duty for the benefit of third persons . . . [requiring] that the therapist initiate whatever precautions are reasonably necessary to protect potential victims of his patient”); McIntosh v. Milano, 168 N.J. Super. 466, 489, 403 A.2d 500 (1979) (despite fact that patient did not communicate specific threats of violence toward identifiable victim, “a psychiatrist or therapist may have a duty to take whatever steps are reasonably necessary to protect an intended or potential victim of his patient when he determines, or should determine . . . that the patient is or may present a probability of danger to that person”); Kerrville State Hospital v. Clark, 900 S.W.2d 425, 436-37 n.13 (Tex. App. 1995) (patient need not verbalize specific threat; duty to general public so long as danger is foreseeable); Peck v. Counseling Service of Addison County, Inc., 146 Vt. 61, 68, 499 A.2d 422 (1985) (“mental health professional who knows or, based upon the standards of the medical health profession, should know that his or her patient poses a serious risk of danger to an identifiable victim has a duty to exercise reasonable care to protect him or her from that danger”).
*646Therefore, I would report to the Court of Appeals that, under Connecticut law, a psychotherapist has a duty to control a patient’s conduct if the psychotherapist knows or should know that the patient’s dangerous propensities present a foreseeable risk of injury to a victim who is identifiable or within a class of foreseeable victims. Additionally, based on the stipulation, the issues of whether the medical center’s psychiatric staff knew or should have known that Doe had dangerous propensities and whether Fraser was a foreseeable victim are questions of fact for a jury.
Accordingly, I dissent.

 This case is unusual because of its procedural posture and because of the facts relied upon by both the majority of this court and the Second Circuit Court of Appeals.


 The Court of Appeals requested that we certify the following issues: (1) “Does Connecticut recognize a general duty on the part of a psychotherapist to control a patient being treated on an outpatient basis in order to prevent harm to third persons?” and (2) “If so, do the allegations of the complaint in the pending case, as amplified by the submissions of the plaintiff in opposition to the defendant’s motion for summary judgment, present a triable jury issue?” This court amalgamated these issues into the single question we certified: “In the circumstances of this case, does apsychotherapist have a duty to control a patient being treated on an outpatient basis in order to prevent harm to third persons?”


 I am sensitive to the public policy arguments raised by the amici with respect to the imposition of civil liability on a psychotherapist for failing to control his or her patient who has- a propensity to cause harm and who is not in a custodial setting. Those arguments are: it is difficult for psychotherapists to predict violent behavior; recognizing a duty to control will result in an over prediction of violence and an over commitment of individuals; patients will be reluctant to seek treatmen! or to make full disclosure of their thoughts; and liability concerns will have a distorting influence on admission decisions. “Against [these interests and arguments], however, we must weigh the public interest in safety from violent assault.” Tarasoff v. Regents of University of California, 17 Cal. 3d 425, 440, 551 P.2d 334,131 Cal. Rptr. 14 (1976) (“When a therapist determines, or pursuant to the standards of his profession should determine, that his patient presents a serious danger of violence to another, he incurs an obligation to use reasonable care to protect the intended victim against such danger.” Id., 431.).
Moreover, similar concerns were raised in opposition to the decision enunciated in Tarasoff. Since Tarasoff was decided in 1976, empirical data indicates that no adverse effects have resulted because of the decision. In a study reported in the Wisconsin Law Review, it was concluded that: (1) *64495 percent of the psychiatric medical community believed that it is possible to predict violent behavior; (2) psychotherapists have not been discouraged from treating dangerous patients; and (3) there has not been an increased use of involuntary commitment of patients perceived as dangerous. D. Givelber, W. Bowers & C. Blitch, “Tarasoff, Myth and Reality: An Empirical Study of Private Law in Action,” 2 Wis. L. Rev. 443, 463, 479-80, 481-83 (1984). Furthermore, I agree that psychiatry is far from an exact science. Nevertheless, the strengths and weaknesses of the field of psychiatry to predict future behavior are factors that a jury may take into account when determining whether a psychotherapist has acted negligently and has breached his or her duty.


 In Connecticut, psychotherapists may exercise control through the emergency commitment procedure set forth in General Statutes § 17a-502 (a), which allows a physician to civilly commit an individual whom he or she believes is “mentally ill and dangerous to himself or others . . . and is in need of immediate care and treatment in a hospital for mental illness” for up to fifteen days without a court order. Therefore, in this case, there was a legal mechanism available for the medical center to commit Doe and prevent him from murdering Fraser.